          Case 1:19-cv-01080-JDB Document 55 Filed 03/04/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION
 600 Pennsylvania Avenue, N.W.
 Washington, DC 20580

                   Plaintiff,

              v.                                          Case No. 19-cv-1080 (JDB)

 SURESCRIPTS, LLC
 2550 South Clark Street
 Arlington, VA 22202

                   Defendant.


                     JOINT MOTION TO ENTER PROTECTIVE ORDER

       Pursuant to the Court’s February 28, 2020 scheduling order (ECF No. 54), Plaintiff

Federal Trade Commission and Defendant Surescripts, LLC respectfully submit this joint motion

to enter the parties’ proposed protective order, a copy of which is attached herein.



Dated: March 4, 2020                                 Respectfully submitted,

                                                     /s/ Markus H. Meier
                                                     Markus H. Meier (D.C. Bar 459715)
                                                     Federal Trade Commission
                                                     600 Pennsylvania Avenue, NW
                                                     Washington, DC 20580
                                                     Tel: 202-326-3759
                                                     mmeier@ftc.gov
                                                     Counsel for Plaintiff Federal Trade
                                                     Commission

                                                      /s/ Amanda P. Reeves
                                                     Amanda P. Reeves (D.C. Bar 496338)
                                                     Latham & Watkins LLP
                                                     555 Eleventh Street, NW, Suite 1000
                                                     Washington, DC 20004-1304
                                                     Tel: 202-637-2183
                                                     amanda.reeves@lw.com
                                                     Counsel for Defendant Surescripts, LLC
         Case 1:19-cv-01080-JDB Document 55 Filed 03/04/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I served a true and correct copy of the foregoing

document and exhibits on all counsel of record via the Court’s CM/ECF system.




Dated: March 4, 2020                                 /s/ Markus H. Meier
                                                    Markus H. Meier (D.C. Bar 459715)
                                                    Federal Trade Commission
                                                    600 Pennsylvania Avenue, NW
                                                    Washington, DC 20580
                                                    Tel: 202-326-3759
                                                    mmeier@ftc.gov
                                                    Counsel for Plaintiff Federal Trade
                                                    Commission
